Citation Nr: 1341773	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel












INTRODUCTION

The Veteran served on active duty from October 1970 to July 1973.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the Veteran's claim of entitlement to service connection for PTSD.  Also, a February 2007 rating decision denied the Veteran's claims of entitlement to service connection for flat feet, bilateral hearing loss, tinnitus, and carpal tunnel syndrome.

The Veteran perfected his appeal as to the issues denied by the February 2007 rating decision in an August 2008 Substantive Appeal, and perfected his appeal as to the issue of entitlement to service connection for PTSD in a March 2011 Substantive Appeal.

In August 2010, the Board denied service connection for flat feet, and remanded the remaining issues for additional development.  In a February 2013 rating decision, service connection was granted for tinnitus and bilateral hearing loss.  Thus, the only issue that remains before the Board is entitlement to service connection for PTSD, as reflected on the title page herein. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's appeal.  

Specifically, in a February 2010 handwritten statement by the Veteran, he stated that he is in receipt of benefits from the Social Security Administration (SSA) as of October 2003.  The records pertaining to the Veteran's SSA application have not yet been associated with the claims file.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board finds that this appeal must be remanded in order for VA to procure these documents.  38 C.F.R. § 3.159(c)(2) (2013).

Additionally, in the Veteran's May 2010 Notice of Disagreement, the Veteran attached a February 2008 appeal decision of an October 2006 arbitration decision, arising from an October 2002 mental injury.  It does not appear that any attempt has been made to request and associate any Workman's Compensation records with the claims folder.  VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A.            § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Board finds that the Workman's Compensation records may be probative in evaluating the claim on appeal by providing indications of whether PTSD was present at that time.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Obtain and associate with the Veteran's claims file all relevant records related to his workman's compensation claim made subsequent to an October 2002 mental injury, to include any treatment records upon which the adjudicators based their decision.  Any and all responses, including negative responses, from the custodian of such records must be properly documented in the claims file, as well as any notification to the Veteran as to any records deemed unavailable.  The Veteran must be provided an opportunity to provide copies of any outstanding workman's compensation records.

3.  If, and only if, any outstanding relevant SSA and workman's compensation claim records, forward the Veteran's claims file to the examiner who will conduct the VA examination.  The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's PTSD was incurred in service, or otherwise related to service.  

4.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


